DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 21 April 2021 have been fully considered but they are not deemed to be pursuasive.
By the amendment filed 21 April 2021, claims 1, 5, 6, 13, and 17 have been amended; claims 2-4, 14-16, 32, and 34 have been canceled.
Claims 1, 5-6, 13, 17-18, 31 and 33 are pending.
Claims 1, 5-6, 13, 17-18, 31 and 33 are rejected.
Response to Arguments
On page 6, Applicants argue in substance that Li does not disclose a radio network device receives an overload control indication.
Examiner disagrees. 
As recited in the Office action, Li discloses the RF circuitry of a network device such as an eNB (para. 539) is to receive signaling indicating load conditions on each of a plurality of network slices including the network slice to or from an AP or BS (para. 552), i.e., receiving load conditions on a network slice in a core network (being sent to an AP/BS), as such Li discloses a radio network device receives an overload indication, as claimed.
On pages 6-7, Applicants further argue in substance that Li does not disclose an overload control indication including a “load reduction level”, a network slice in the access network, and a load reduction level of the network slide is not exchanged.
Examiner disagrees. 
As recited in the Office action, Li discloses receive signaling indicating load conditions on a network slice to an AP/BS (i.e., network slice from a core network) as recited above. In the same embodiment, Li does not specifically disclose the overload control indication further comprises a load reduction level of the network slice. However in an alternate embodiment Li discloses traffic load associated with the network slice exceeding or dropping below a threshold (para. 543); traffic load exceeding a predefined threshold (para. 564). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include the threshold indicating load condition, specifically excessive traffic, of a network slice in the core network to enable the eNB determine whether the network should be turned off, i.e., load reduction.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 13-18, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub. 2017/0079059) in view of Zhang et al (US Pub. 2018/0352501).
Regarding claim 1, Li discloses a wireless network access control method comprising: 
receiving, by a radio access network device, an overload control indication from a core network device (fig. 26, element 2630 exchange of configuration information on the slice; para. 224, messages implementing the slice turn-on may be received by the base station from the MME or other network control entity that implments the slice management process, the messages being an exchange of configuration information on the slice; para. 209, slice-on at one AP may be triggered by UE or by network; fig. 28; para. 226, Fig. 28 shows an example of network triggered slice turn-on wherein the MME/network control entity provides the slice configuration information to the target base station (and so set up the slice accordingly) and the respective slice information can then be included in the system information broadcasted to all devices; para. 552, transmit signaling indicating load conditions on each of a plurality of network slices including the network slice to or from an AP or BS, or the RF circuitry is to receive signaling indicating load conditions on each of a plurality of network slices including the network slice to or from an AP or BS), wherein the overload control indication comprises an identifier of a network slice in a core network (para. 344, network slice identifier (sNetID)), the overload control indication indicates that the network slice in a core network is overloaded (fig. 2; para. 72, 237, depending on factors such as traffic load, the RAN architecture of each of the slices may be dynamically configured; para. 73, slice-based treatment on access control and load balancing; para. 209, sliced-based access control and load balancing in the RAN; para. 223, slice-on at one AP may be triggered by UE or by network; para. 226, Fig. 28 shows an example of network triggered slice turn-on wherein the MME/network control entity provides the slice configuration information to the target base station (and so set up the slice accordingly) and the respective slice information can then be included in the system information broadcasted to all devices; para. 236, sliced-based load-balancing may achieve traffic shaping gain, reduce control signaling overhead; para. 227, 228, 239, triggering factors for slice on/off at an AP or BS may include traffic load of a slice going beyond a certain threshold; para. 243, a BS may determine to turn off the slice based on the traffic load on the slice; para. 536, transmitting or receiving signaling indicating load conditions on each of a plurality of network slices including the network slice to or from an AP or BS; para. 552, transmit signaling indicating load conditions on each of a plurality of network slices including the network slice to or from an AP or BS, or the RF circuitry is to receive signaling indicating load conditions on each of a plurality of network slices including the network slice to or from an AP or BS) …
adjusting, by the radio access network device, an access class control parameter of the network slice based on the load reduction level of the network slice (fig. 26, element 2640 assign resource for the slice, element 2650 include the slice information in the system broadcasting 2650; para. 224, assignment of wireless resources for the slice to be turned-on (e.g., frequencies, numerologies); at 2650, including slice information in the system information messages, such as downlink control information (DC), physical rnadom access channel (PRACH) resource, slice random access (RA) configuration, and the like; para. 166, assigning a network slice identifier (sLetID) and broadcasting it; para. 226, the MME/network control entity provides the slice configuration information to the target base station (and so set up the slice accordingly)); and 
broadcasting, by the radio access network device, the adjusted access class control parameter to terminal devices through system information (fig. 26, slice-specific control information 2660; para. 224, system information being sent to UE, allowing all the devices wishing to access the newly turned-on slice with the information to do so).
Li discloses receive signaling indicating load conditions on a network slice to an AP/BS (i.e., network slice from a core network) as recited above. In the same embodiment, Li does not specifically disclose the overload control indication further comprises a load reduction level of the network slice. However in an alternate embodiment Li discloses traffic load associated with the network slice exceeding or dropping below a threshold (para. 543); traffic load exceeding a predefined threshold (para. 564). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include the threshold indicating load condition, specifically excessive traffic, of a network slice in the core network to enable the eNB determine whether the network should be turned off, i.e., load reduction.
Li discloses all of the subject matter as recited above. However assuming arguendo Li does not specifically disclose access class control parameter of the network slice, Myhre from an analogous art discloses network slice information being provided to a node element NE such as eNB including information identifying the set of network slices supported, and for each supported network slice, a barring status/level; the NE then broadcasts network slice configuration information (NSCI) to the terminals (WCDs) (fig. 8; para. 74, 75, 77, barring level; fig. 9). Thus it would have been obvious to one of ordinary skill in the art to set and broadcast the barring status, i.e., access class control parameter, as taught by Myhre in the network of Li to accordingly process or reject the request from the WCD based on whether the network slice is overloaded (para. 84).

Regarding claim 5, Myhre in view of Li further discloses wherein the access class control parameter comprises at least one of the following: an access class barring factor, an access class barring time, an access permission bit identifier, and an application type category (para. 77). Thus it would have been obvious to one of ordinary skill in the art to set the barring level as taught by Myhre in the network of Li to accordingly process or reject the request from the WCD based on whether the network slice is overloaded (para. 84).

Regarding claim 6, Myhre in view of Li further discloses wherein the access class control parameter further comprises a public land mobile network (PLMN) identifier (para. 64, barring per PLMN). Thus it would have been obvious to one of ordinary skill in the art to set the barring level as taught by Myhre in the network of Li to accordingly process or reject the request from the WCD based on whether the network slice is overloaded (para. 84).

Regarding claim 13, Li discloses a radio access network device (fig. 26, base station), comprising: 
at least one processor (fig. 26, base station; para. 185, processor); 
a transceiver coupled with the at least one processor and configured to communicate with other devices (fig. 26, base station; para. 185, communication resources); and 
a non-transitory computer-readable storage medium coupled with the at least one processor and configured to store program instructions which, when being executed by the at least one processor (fig. 15; para. 185, memory), cause the radio access network device to essentially perform the method of claim 1, and is thus similarly rejected.

Claims 17-18 recite substantially identical subject matter as recited in claims 5-6, respectively, and are thus similarly rejected.
Regarding claim 31, Li further discloses wherein the overload control indication further comprises an overload level of the network slice (para. 543, threshold).
Claim 33 recites substantially identical subject matter as recited in claim 31, and is thus similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468